IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                            Assigned on Briefs January 23, 2002

           STATE OF TENNESSEE v. EARL STANLEY WILLIAMS

                    Appeal from the Criminal Court for Anderson County
                        No. A0CR0432      James B. Scott, Jr., Judge



                                 No. E2001-01675-CCA-R3-CD
                                         April 2, 2002

The state appeals from the Anderson County Criminal Court’s dismissal of its petition alleging Earl
Stanley Williams to be a motor vehicle habitual offender. Because we hold that the lower court
improperly dismissed the petition, we reverse the dismissal, reinstate the petition, and remand for
further proceedings.


       Tenn. R. App. P. 3; Judgment of the Criminal Court Reversed and Remanded.

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which GARY R. WADE, P.J., and
JOSEPH M. TIPTON, J., joined.

Timothy L. Edington, Knoxville, Tennessee, for the Appellee, Earl Stanley Williams.

Paul G. Summers, Attorney General & Reporter; Kathy D. Aslinger, Assistant Attorney General;
James N. Ramsey, District Attorney General; and Jan Hicks, Assistant District Attorney General,
for the Appellant, State of Tennessee.

                                             OPINION

                 On December 12, 2000, the state filed a petition alleging that the respondent was a
motor vehicle habitual offender, having been convicted of qualifying convictions on February 29,
1996, August 12, 2000, and August 28, 2000. The petition alleged that these convictions had
occurred within a three-year period, when in fact, they had occurred within a five-year period. The
state later recognized its error, and on March 22, 2001, it filed a pleading purporting to amend the
petition to reflect that the convictions occurred within a five-year period. Williams thereafter filed
a motion to dismiss in which he alleged that the amendment did not relate back to the original
pleading because the first violation relied upon had occurred more than five years prior to the filing
of the amendment. Thus, he argued that the statute of limitations had expired prior to the state’s
amendment. Thereafter, the lower court found in the respondent’s favor on this issue and dismissed
the petition. The state then filed this appeal.
                The state argues before us that there is no statute of limitations applicable under the
motor vehicle habitual offender statutes, and therefore, the lower court erred in dismissing the
petition. Williams concedes that the pertinent provisions of the Motor Vehicle Code do not
explicitly set forth a statute of limitations. Nonetheless, he claims, albeit without citation to any
pertinent authority, that principles of due process and equal protection require that a statute of
limitations be applied.

                The state is correct that there is no codified statute of limitations for motor vehicle
habitual offender actions. See Tenn. Code Ann. § 55-10-603(2) (1998) (amended 2000) (providing
that qualifying convictions must occur within a three-, five-, or ten-year period, but not providing
that the convictions must occur within the past three, five or ten years); State v. Glenn Lucas, No.
02C01-9801-CR-00005, slip op. at 6 n.3 (Tenn. Crim. App., Jackson, Aug. 10, 1999) (no statute of
limitations applies); State v. Roger W. Freeman, No. 03C01-9208-CR-00268, slip op. at 3 (Tenn.
Crim. App., Knoxville, June 1, 1993) (same). Rather, the state must act “forthwith” in bringing its
motor vehicle habitual offender petition. Tenn. Code Ann. § 55-10-606(a) (1998); State v. Gipson,
940 S.W.2d 73, 75 (Tenn. Crim. App. 1996). In this case, there is no indication that the state did not
proceed “forthwith” in bringing its action. To be sure, the state instituted the petition less than four
months after the latter two of the three qualifying convictions were entered. Cf. Gipson, 940 S.W.2d
at 75-76 (state not barred by laches in bringing motor vehicle habitual offender action).

                Moreover, we are unpersuaded by the respondent’s argument that due process and
equal protection mandate application of a statute of limitations. Williams makes only a general, one-
sentence argument to this effect to which he has appended no citation to authority. We are not
inclined to find constitutional shortcomings absent some compelling argument why we should do
so. As previously noted, the statute does require that actions be brought “forthwith,” so a potential
habitual offender is not jeopardized in perpetuity by the lack of a statute of limitations.

                We therefore conclude that the lower court should not have applied a statute of
limitations as a bar to the state’s petition. We reverse the lower court’s order dismissing the motor
vehicle habitual offender petition, reinstate the petition, and remand to the lower court for further
proceedings.



                                                        ___________________________________
                                                        JAMES CURWOOD WITT, JR., JUDGE




                                                  -2-